KOEHLER, J.,
concurring separately.
The matter before the trial court was a motion to modify child support previously ordered and a request for paternity testing The relief requested invoked the trial court's continuing jurisdiction in such matters.
In the first instance, I write to express my belief that the motion before the court was not properly considered as a Civ. R. 60(B) motion to set aside all or a portion of the original order and judgment for divorce. I have reservations as to whether or not we have a final appealable order in this matter.
Nevertheless, I must concur in the finding of the court that the paternity issue which is raised is res adjudicata. I do this with some misgivings.
The record indicates that the appellant, for whatever reason, for many years did not enforce the order for support of the child whose paternity is at issue. The appellee's belated effort to establish nonpaternity presents a possible basis to establish fraud upon *705the court in the original contested hearing and then to obtain the relief to which the father may be entitled.
The Indiana Supreme Court in Fairrow v. Fair row (Sept. 7, 1990), Ind SupCt No. 49SO29009-CV-585, confronted a similar issue and recognized the conflicting public policy positions involved: "*** financial support should not be terminated if it is 'firmly established.'" On the other hand, there is substantial public policy, namely justice, that disfavors a support order against a husband who is not the child’s father.
It appears that such matter must be considered on a case by case basis and in this cause I must concur.